IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                 Nos. 01-20902, 01-21085 & 02-20198



NATIONAL UNION FIRE INSURANCE COMPANY
OF PITTSBURGH, PA,

                                                Petitioner-Appellee,

versus


MARIO TURTUR,
                                                Respondent-Appellant.

                         - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-94-MC-278)
                        - - - - - - - - - -
                            May 8, 2002

Before WIENER and DENNIS, Circuit Judges, and LITTLE,* District
Judge.

Per Curiam**

     All judgments, orders, and rulings of the district court from

which Respondent-Appellant Mario Turtur appeals are AFFIRMED, and

this court’s stay of the district court’s order incarcerating

Turtur is VACATED.    See Fifth Cir. R. 47.6.




     *
       Chief Judge of the Western District of Louisiana, sitting
by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.